            Case 8:20-ap-00352-CPM          Doc 117     Filed 08/24/20    Page 1 of 3


                              UNITED STATES BANKRUPTCY COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

In re:

The Producers, Inc.,                                  Case No.: 8:19-bk-08638-CPM
                                                      Chapter 7
     Debtor.
                                              /

Sigmund Solares

                 Plaintiff,

v.                                                    Adv. Proc. No. 8:20-ap-00352-CPM

Gregory G. Faia, et al.

              Defendants.
  ____________________________________ /

     NOTICE OF FILING MINUTE ENTRY OF ORDER DENYING DEFENDANTS’
        RENEWED MOTION TO WITHDRAW THE REFERENCE (DOC. 62)

         Plaintiff, Sigmund Solares, by his undersigned counsel, hereby gives notice of filing the

attached Minute Entry reflecting the District Court’s denial of the Defendants’ Renewed Motion to

Withdraw the Reference (Doc. 62) (“Motion”). The Motion was denied (without prejudice) by Judge

Jung via endorsed order dated August 18, 2020 in Case No. 8:20-cv-01674-WFJ-AAS, Distr. Ct.

Dkt. 20.

                                          Respectfully submitted,

                                          SHUMAKER, LOOP & KENDRICK, LLP

                                          By: /s/ Seth P. Traub
                                             Steven M. Berman
                                             Florida Bar No. 856290
                                             Seth P. Traub
                                             Florida Bar No. 022088
                                             101 E. Kennedy Blvd., Suite 2800
                                             Tampa, Florida 33602
                                             Phone: (813) 229-7600; Fax: (813) 229-1660
          Case 8:20-ap-00352-CPM         Doc 117     Filed 08/24/20   Page 2 of 3


                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on August 24, 2020, a true and correct copy of the foregoing

was served via CM/ECF notice upon all counsel of record.


                                           /s/ Seth P. Traub
      Case 8:20-cv-01674-WFJ-AAS
               Case 8:20-ap-00352-CPM
                                   Document
                                       Doc 117
                                            21 Filed
                                                 Filed
                                                     08/18/20
                                                       08/24/20 Page
                                                                  Page
                                                                     1 of
                                                                       3 of
                                                                          1 PageID
                                                                            3      747



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

                                     CLERK’S MINUTES

 CASE NO.: 8:20-cv-1674-T-02AAS                          DATE:      August 18, 2020

 HONORABLE WILLIAM F. JUNG

 SIGMUND SOLARES,                                        PLAINTIFF COUNSEL
                                                         Steven M. Berman
          Plaintiff,                                     Seth P. Traub

 v.

 GREGORY G. FAIA, et al.,
                                                         DEFENDANT COUNSEL
          Defendants.                                    Donald R. Kirk
                                                         Herbert Roy Donica
                                                         Michael W. Magner
                                                         Scott Underwood
 COURT REPORTER: Tracey Aurelio                          DEPUTY             Shameeka
                                                         CLERK:             Olden
                                                         COURTROOM:         15B
 TIME: 9:33 AM - 9:58 AM
 TOTAL: 25 minutes


PROCEEDINGS: TELEPHONIC MOTION HEARING re MOTION to Withdrawal Reference to
District Court (Doc. 1)

Defendant Vernon Decossas appeared for this hearing by telephone.

The Court heard argument from Mr. Magner and Mr. Berman.

The Motion to Withdraw Reference to District Court is DENIED without prejudice. The right to
refile motion at the appropriate and proper time is preserved.
